Citation Nr: 0928651	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-06 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to service connection for a liver condition, 
diagnosed as status post liver transplant, with hepatitis C.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
in September 2006 that denied the Veteran's claim of 
entitlement to service connection for a liver condition.  The 
Veteran perfected a timely appeal with respect to that 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required. 


REMAND

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (2008).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Generally, a disability will be service connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110, 1131; 38 C.F.R. §§ 3.1(k), 3.303 (2008).  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. 
§ 3.6(a) (2008).  ACDUTRA is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2008).  Active military, naval, or air 
service also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) 
(2008).  INACDUTRA means, inter alia, duty other than full- 
time duty prescribed for Reserves or the National Guard of 
any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) (2008).

A review of the record indicates that the Veteran alleged 
that he was hospitalized for a liver condition while 
attending Chaplain's Assistant School at Fort Monmouth, New 
Jersey in 1996 or 1997 during Army National Guard duty.  The 
Board notes that there are no service treatment records or 
personnel records on file pertaining to this or any other 
purported period of National Guard service.  Given that the 
Veteran's active duty status during periods of National Guard 
service is critical to a determination of his claim, the RO 
should obtain the Veteran's complete personnel records to 
ascertain whether the Veteran's incurrence of his liver 
condition occurred during a period of active duty for 
training or inactive duty for training.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
his representative and ask that they 
provide the name of the State, Branch of 
Service, and the beginning and ending 
dates (month and year) in which the 
Veteran served in the National Guard, to 
specifically include all identifying 
information necessary undertake efforts to 
attempt a search to obtain the National 
Guard records referenced by the Veteran in 
his September 2006 Notice of Disagreement.  
The RO should also ask that the Veteran 
and his representative provide enough 
information to identify and locate any and 
all existing National Guard records, 
including the approximate time frame(s) 
covered by the records for any and all 
periods of active duty for training and 
inactive duty for training; specific 
unit(s) to which he was assigned during 
the pertinent time period(s); and to 
specify the condition(s) for which 
treatment was provided.  See 38 C.F.R. § 
3.159(c)(1)(2)(i).  All efforts to obtain 
this information from the Veteran and his 
representative should be fully documented, 
and the Veteran and his representative 
should be asked to provide a negative 
response if they are unable to provide 
information to identify and locate the 
purported National Guard records.

2.  Using the information obtained in 
response to paragraph number 1, to 
specifically include the name of the 
State, Branch of Service, and dates of the 
Veteran's National Guard service, the RO 
should obtain the Veteran's personnel 
records from the National Personnel 
Records Center (NPRC), National Guard 
(based on the name of the State, Branch of 
Service and dates of service as identified 
by the Veteran) or any other appropriate 
agency from his National Guard service 
based on the name of the identified State, 
Branch of Service and dates of service as 
identified by the Veteran.  In doing so, 
the RO should ask that the NPRC provide 
verification of all dates of service for 
the Veteran (including dates of active 
duty for training and inactive duty 
training).  All efforts to obtain these 
records should be fully documented, and 
the agencies must provide a negative 
response if records are not available.

3.  If the Veteran and his representative 
provide a negative response that they are 
unable to provide information to identify 
and locate the purported National Guard 
records, the RO should undertake 
reasonable efforts to obtain the Veteran's 
service personnel records from the 
National Personnel Records Center (NPRC) 
or any other appropriate agency from his 
National Guard service from the year 
covering November 1996 to December 1997.  
All efforts to obtain these records should 
be fully documented, and the agencies must 
provide a negative response if records are 
not available.

4.  After obtaining the above records, to 
the extent available, and after 
undertaking any additional development 
that the RO deems necessary, the RO should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
liver condition.  If the claim remains 
denied, the Veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


